Citation Nr: 0400495	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease.

(The issue of entitlement to a waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $6,327, will be addressed in a separate remand).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, the RO reduced the rating for the 
veteran's arteriosclerotic heart disease from 100 to 10 
percent, effective June 1, 2000.  The veteran duly appealed 
the RO's decision.  Thereafter, in an October 2000 rating 
decision, the RO restored a 60 percent disability rating for 
arteriosclerotic heart disease, effective June 1, 2000.  In 
light of this procedural history, the issue currently on 
appeal is as characterized on the cover page of this remand.  

In addition, it is noted that the veteran has also perfected 
a separate appeal on the issue of entitlement to a waiver of 
recovery of an overpayment of compensation benefits in the 
calculated amount of $6,327.  This issue is the subject of a 
separate, simultaneously-issued remand.  Both remands will be 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Finally, it is noted that in a May 2002 letter, the veteran 
argued that he was entitled to an earlier effective date for 
the 60 percent rating assigned by the RO for his 
arteriosclerotic heart disease.  This effective date issue 
has not yet been addressed by the RO and is referred for 
initial consideration.


REMAND

On his May 2000 substantive appeal, the veteran requested a 
personal hearing in connection with this appeal.  In a May 
2001 letter, the RO responded to the veteran's hearing 
request by offering him the opportunity to attend a video 
conference hearing in lieu of a travel Board hearing.  He was 
advised that he was not required to accept a video conference 
hearing and that if he would prefer a travel Board hearing, 
he should "do nothing."  The RO indicated that in the event 
he did not respond to the letter, he would be kept on the 
hearing schedule for a future visit by a Veterans Law Judge.  
The veteran did not respond to the RO's letter and the claims 
folder was transferred to the Board prior to the scheduling 
and conduct of the hearing requested by the veteran.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2003).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2003), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2003).

In addition, the Board notes that in a May 2002 letter, the 
veteran requested that the RO not send his accredited 
representative "any more correspondence concerning any of my 
dealings with the VA."  It appears that the veteran may wish 
to revoke the power of attorney currently held by the Texas 
Veterans Commission.  See 38 C.F.R. § 20.607 (2003).  
Clarification on this matter is necessary..  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
clarify his wishes regarding 
representation.

2.  The veteran should also be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing before 
a Veterans Law Judge at the RO.  38 
U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



